DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 10/19/2021.
Claims 1, 3-6 and 8-22 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Dryja (Reg. NO# 39662) on 11/5/2021.

Please amend the following claims:
1. A non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising:	for each server of a plurality of servers under consideration for migration to containers, determining whether the server has a value for a first parameter that precludes the server from being migrated to a container;	removing from further consideration for migration to the containers each server having , determining that the server utilization  is between a lower limit and an upper limit of a specified utilization range for a type of the server, and responsively increasing the weight as a function of how close the utilization of the server is to a midpoint between the lower limit and the upper limit; 	ranking the servers remaining under consideration for migration based at least on the weights for the servers, yielding an order in which the servers are to migrated; and	migrating a highest ranked server within the order to the container.
8. (cancelled)
11. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise server shared storage device access, and wherein weighting the values of the server for the second parameters further includes 
12. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise server networking requirements, and wherein weighting the values of the server for the second parameters further includes 
further includes 
14. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise hardware-based application licensing, and wherein weighting the values of the server for the second parameters further includes 
15. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise application statefulness, and wherein weighting the values of the server for the second parameters further includes 
16. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise kernel requirements, and wherein weighting the values of the server for the second parameters further includes 
17. The non-transitory computer-readable data storage medium of claim 1, wherein the second parameters comprise application clustering, and wherein weighting the values of the server for the second parameters further includes 
19. A method comprising:	for each server of a plurality of servers under consideration for migration to containers, determining, by a computing device, whether the server has a non-x86 processor architecture and determining whether the server hosts any application software unsupported by a container platform;	removing, by the processor, from further consideration for migration to the containers any server that has the non-x86 processor architecture and any server that hosts any application software unsupported by the container platform;	for each server remaining under consideration, determining, by the processor, a value of the server for each parameter of a plurality of parameters including server utilization, and weighting the values of the server for the parameters to yield a weight for the server, including, determining that the server utilization  is between a lower limit and an upper limit of a specified utilization range for a type of the server, and responsively increasing the weight as a function of how close the utilization of the server is to a midpoint between the lower limit and the upper limit;	ranking, by the processor, the servers remaining under consideration for migration based at least on the weights for the servers; and	migrating, by the processor, a highest-ranked server to a container.
21. (cancelled)
23. (new)  The method of claim 19, wherein the parameters comprise server shared storage device access, and wherein weighting the values of the server for the parameters further includes:
24. (new)  The method of claim 19, wherein the parameters comprise server-hosted application software, and wherein weighting the values of the server for the parameters further includes:	increasing the weight for the server if the server does not host any application software.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-6, 9-20 and 23-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1 and 19-20, the primary reason for allowance is “in response to a utilization of the server being between a lower limit and an upper limit of a specified utilization range for a type of the server, increasing the weight as a function of how close the utilization of the server is to a midpoint between the lower limit and the upper limit” in conjunction with the rest of the limitations at claims.

The previous cited prior art reference Abbott et al. (US PGPUB 20200057663 A1) at most discloses: increasing the weight of a parameter related to the containerization order of a virtual server based on the resource utilization of the virtual server is within a normal usage of the resource for a type of the virtual (see [0113]-[0115]; “a base ease of containerization score of 
Note: it is well-known and understand that the resource utilization is within a normal usage or is anomalous can be considered as it is within or outside of a certain range. Even the normal or anomalous usage is determined based on a single threshold as Applicant argued at the last paragraph of page 9 from the Remarks submitted by 10/19/2021, such determination can also be considered as based on a range of from 0 to the single threshold value or from the single threshold value to infinity. Such as, if a CPU usage is anomalous is if it is greater than 10, then it also can be considered as the CPU usage is anomalous if it is outside of the range from 0 to 10; if a CPU usage is anomalous if it is less than 10, then it also can be considered as the CPU usage is anomalous if it is outside of the range from 10 to infinity. In this way, the CPU usage is normal usage within the range of from 0 to 10 or from 10 to infinity for these two particular examples respectively. 

The following are some new found prior art reference.
Yang et al. (US PGPUB 20200137631 A1) discloses: the usage of a resource is normal usage or not is determined based on a range of resource utilization and such range of resource utilization is specified based on different types of services/roles, i.e., the range of resource utilization for a type of service/role is different from the range for another type of service/role (see [0050] and  [0063]; ““Normal” network usage may indicate that current network usage by a site 120, 122 is normal (e.g. between threshold values associated with normal network usage and/or average network usage and/or has unused capacity associated with normal network usage)”, “high, 

Maiti et al. (US PGPUB 20190266253 A1) discloses: abnormal behavior or operation of a computing component is identified by the resource usage is outside normal operating range (see [0053]).
Leggette et al. (US PGPUB 20170060481 A1) discloses: average utilization is in the middle of two threshold values (see [0054]).

However, none of the references above alone or in combination discloses the concept of increasing the weight related to containerization order of the server in response to utilization of the server is located within a utilization range based on a function of how closes of the utilization is to a midpoint between the utilization range.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196